  Case: 4:20-cv-01010-AGF Doc. #: 9 Filed: 11/10/20 Page: 1 of 4 PageID #: 70




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

HEATHER STEINMETZ,                        )
                                          )
              Plaintiff,                  )
                                          )
      vs.                                 )       Case No. 4:20-CV-01010 AGF
                                          )
KOHL’S INC.,                              )
                                          )
              Defendant.                  )

            CASE MANAGEMENT ORDER – TRACK 2: STANDARD

       Pursuant to the Civil Justice Reform Act Expense and Delay Reduction Plan and

the Differentiated Case Management Program of the United States District Court of the

Eastern District of Missouri, and the Rule 16 Conference held on November 10, 2020.

       IT IS HEREBY ORDERED that the following schedule shall apply in this

case, and will be modified only upon a showing of exceptional circumstances:

      I.      SCHEDULING PLAN

      1.      This case has been assigned to Track 2 (Standard).

       2.     Over the next four (4) weeks, the parties shall engage in good faith
settlement discussions through counsel.

       3.      All motions for joinder of additional parties or amendment of pleadings
shall be filed no later than February 17, 2021.

       4.     Disclosure shall proceed in the following manner:

              (a)    The parties shall make all disclosures required by Rule 26(a)(1),
Fed.R.Civ.P., no later than January 15, 2021.


                                              1
  Case: 4:20-cv-01010-AGF Doc. #: 9 Filed: 11/10/20 Page: 2 of 4 PageID #: 71




              (b)   Plaintiff shall disclose all expert witnesses and shall provide the
summaries and reports required by Rule 26(a)(2)(B) and (C), Fed.R.Civ.P., no later
than May 14, 2021, and shall make expert witnesses available for depositions, and have
depositions completed, no later than June 30, 2021.

              (c)    Defendant shall disclose all expert witnesses and shall provide the
summaries and reports required by Rule 26(a)(2), Fed.R.Civ.P., no later than August
13, 2021, and shall make expert witnesses available for depositions, and have
depositions completed, no later than October 1, 2021.

              (d)     The presumptive limits of ten (10) depositions per side as set forth
in Rule 30(a)(2)(A), Fed.R.Civ.P., and twenty-five (25) interrogatories per party as set
forth in Rule 33(a), Fed.R.Civ.P., shall apply.

             (e)    Requests for physical or mental examinations of parties pursuant to
Rule 35, Fed.R.Civ.P., must be made no later than March 30, 2021, and any exam must
be completed by April 30, 2021.

            (f)   The parties shall complete all discovery in this case no later than
December 1, 2021.

              (g)    Motions to compel shall be pursued in a diligent and timely
manner, but in no event filed more than eleven (11) days following the discovery
deadline set out above.

       5.    This case shall be referred to alternative dispute resolution on May 3,
2021, and that reference shall terminate on July 1, 2021.

        6.      Any motions for summary judgment or judgment on the pleadings must
be filed no later than December 1, 2021. Responses shall be filed no later than 28 days
after the motion is filed (and no later than December 29, 2021), and any reply may be
filed no later than 14 days thereafter (and no later than January 12, 2022).

        7.    Any motions under Daubert shall be filed no later than December 1,
2021.

        II.   ORDER RELATING TO TRIAL

      This action is set for a JURY trial on April 11, 2021, at 9:00 AM. This is a
three week docket.

        In this case, unless otherwise ordered by the Court, the attorneys shall, not

                                             2
   Case: 4:20-cv-01010-AGF Doc. #: 9 Filed: 11/10/20 Page: 3 of 4 PageID #: 72




less than twenty (20) days prior to the date set for trial:

       1.     Stipulation: Meet and jointly prepare and file with the Court a JOINT
Stipulation of all uncontested facts, which may be read into evidence subject to any
objections of any party set forth in said stipulation (including a brief summary of the
case which may be used on Voir Dire).

       2.     Witnesses:

              (a)    Deliver to opposing counsel, and to the Clerk, a list of all proposed
witnesses, identifying those witnesses who will be called to testify and those who may
be called.

             (b)     Except for good cause shown, no party will be permitted to call
any witnesses not listed in compliance with this Order.

       3.     Exhibits:

                (a)     Mark for identification all exhibits to be offered in evidence at the
trial (Plaintiffs to use Arabic numerals and defendants to use letter, e.g., Pltf-1, Deft.-A,
or Pltf Jones-1, Deft Smith-A, if there is more than one plaintiff or defendant), and
deliver to opposing counsel and to the Clerk a list of such exhibits, identifying those
that will be introduced into evidence and those that may be introduced. The list shall
clearly indicate for each business record whether the proponent seeks to authenticate
the business record by affidavit or declaration pursuant to Fed.R.Evid. 902(11) or
902(12).

               (b)    Submit said exhibits or true copies thereof, and copies of all
affidavits or declarations pursuant to Fed.R.Evid. 902(11) or 902(12), to opposing
counsel for examination. Prior to trial, the parties shall stipulate which exhibits may be
introduced without objection or preliminary identification, and shall file written
objections to all other exhibits.

              (c)     Except for good cause shown, no party will be permitted to offer
any exhibits not identified or not submitted by said party for examination by opposing
counsel in compliance with this Order. Any objections not made in writing at least ten
(10) days prior to trial may be considered waived.

       4.     Depositions, Interrogatory Answers, and Request for Admissions:

              (a)   Deliver to opposing counsel and to the Clerk a list of all
interrogatory answers or parts thereof and depositions or parts thereof (identified by

                                               3
  Case: 4:20-cv-01010-AGF Doc. #: 9 Filed: 11/10/20 Page: 4 of 4 PageID #: 73




page and line numbers), and answers to requests for admissions proposed to be offered
in evidence. At least ten (10) days before trial, opposing counsel shall state in writing
any objections to such testimony and shall identify any additional portions of such
depositions not listed by the offering party which opposing counsel proposes to offer.

              (b)    Except for good cause shown, no party will be permitted to offer
any interrogatory answers, or deposition or part thereof, or answer to a request for
admissions not listed in compliance with this Order. Any objections not made as above
required may be considered waived.

       5.      Instructions: Submit to the Court and to opposing counsel their written
request for instructions and forms of verdicts reserving the right to submit requests for
additional or modified instructions at least ten (10) days before trial in light of opposing
party’s requests for instructions. (Each request must be supported by at least one
pertinent citation.).

       6.      Trial Brief: Submit to the Court and opposing counsel a trial brief
stating the legal and factual issues and authorities relied on and discussing any
anticipated substantive or procedural problems.

        7.     Motions in Limine: File all motions in limine to exclude evidence at
least fourteen (14) days before trial. Responses shall be filed at least seven (7) days
before trial.

       Failure to comply with any part of this order may result in the imposition of
sanctions.




                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE

Dated this 10th day of November 2020.




                                              4
